             Case 1:19-cr-10331-DPW Document 4 Filed 09/06/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,
                                                        Docket No: 1:19-cr-10331-DPW-1
v.

ANTONIO COSTA,

              Defendant.


                           NOTICE OF APPEARANCE ON BEHALF OF
                               DEFENDANT ANTONIO COSTA

           Please enter the appearance of Daniel M. Rabinovitz, of the law firm Murphy & King,

P.C., in the above-captioned case on behalf of defendant Antonio Costa.


                                                   Respectfully submitted,

                                                   ANTONIO COSTA,

                                                   By his attorney,

                                                   /s/ Daniel M. Rabinovitz
                                                   Daniel M. Rabinovitz (BBO #558419)
                                                   MURPHY & KING, P.C.
                                                   One Beacon Street, 21st Fl.
                                                   Boston, Massachusetts 02108
                                                   Tel.: (617) 423-0400
                                                   Fax: (617) 423-0498
Dated: September 6, 2019                           drabinovitz@murphyking.com




763620v1
             Case 1:19-cr-10331-DPW Document 4 Filed 09/06/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

           I, Daniel M. Rabinovitz, hereby certify that on September 6, 2019, a true copy of the

foregoing Notice of Appearance was filed through the ECF system, which will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing and

paper copies will be served upon anyone indicated as a non-registered participant.



                                                /s/ Daniel M. Rabinovitz
                                                Daniel M. Rabinovitz




                                                   2
763620v1
